Citation Nr: 1130679	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-07 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the periods from November 29, 2007, to January 14, 2008, from March 1, 2008, through October 4, 2009, and from December 1, 2009.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel
INTRODUCTION

The Veteran had active service from June 1969 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans' Affairs (VA) Togus Regional Office (RO) in Augusta, Maine, to which the claims file was temporarily brokered.  The denial was subsequently confirmed by the RO in Detroit, Michigan, which is VA's agency of original jurisdiction (AOJ).

In connection with this appeal the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the Detroit RO in August 2010.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

For the periods from November 29. 2007, to January 14, 2008, from March 1, 2008, through October 4, 2009, and from December 1, 2009, the occupational and social impairment from the Veteran's PTSD has more nearly approximated deficiencies in most areas than reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but not higher, for PTSD for the periods from November 29, 2007, to January 14, 2008, from March 1, 2008, through October 4, 2009, and from December 1, 2009, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in March 2008, prior to the rating decision on appeal, advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Private medical records are on file.  The Veteran was afforded the appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

General Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 30 percent disability rating is warranted for a mental disorder if it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Historically, the Veteran's claim for service connection for PTSD was filed in November 2007 and granted in an October 2008 rating decision.  A 30 percent rating was assigned effective from the date of claim.  The Veteran was granted temporary total ratings based on hospitalization for periods from January 15, 2008, through March 1, 2008, and from October 5, 2009, to December 1, 2009.  He seeks ratings in excess of 30 percent for the periods in which he was not in receipt of a temporary total rating.  For the following reasons and bases, the Board finds that, during the rating period, the Veteran has demonstrated PTSD that more nearly approximated deficiencies in most areas than reduced reliability and productivity at all times that he has not been hospitalized for PTSD.  

Records dated prior to the January 15, 2008, VA hospitalization reflect that the Veteran was hospitalized from September 6, 2007, to November 1, 2007, for PTSD, prior to filing the claim for service connection.  More remote private and VA records dating from 2001 and 2003 are replete with reference to alcohol and drug abuse with brief intermittent periods of sobriety, homelessness and mental health issues such as depression and anxiety with some mention of PTSD.  In May 2007, it was noted that he was homeless and trying to get into a transition program with VA.  He was staying at the Salvation Army.  He was depressed and his Global Assessment of Functioning (GAF) score was 32.  In 2001, he had a GAF score of 15 during a hospitalization precipitated by drug use and suicidal thoughts related to girlfriend trouble.  

The Veteran was hospitalized for an exacerbation of PTSD symptoms from January 15, 2008, to February 7, 2008.  A discharge progress note from psychiatry services reflects that he felt better and had no suicidal or homicidal ideation or audio hallucinations.  He did have aggressive thoughts at times but none during the interview.  His last reported violence and drug use was in September 2007 with his ex-girlfriend.  He was glad he had come to the program.  He had participated well in his inpatient care and was motivated for outpatient follow-up.  Mental status examination showed he was oriented and free of psychosis or thought disorder signs.  His mood was appropriate and varied.  He was assessed as a low risk for homicide and or suicide.  His GAF was 50, diagnosis was PTSD and alcohol and cocaine abuse.  

An outpatient social work note dated in April 2008 reflects that the Veteran was doing fairly well but that he was lonely and would like a companion.  He spent his time reading and going to NA meetings but did not connect with anyone at the meetings.  He reported difficulty making friends and was encouraged to spend time with his family.  The Veteran asked if he could be entered into a program in the residential unit.  Mental status showed he was alert and oriented, well dressed and well groomed.  He had clear speech and good eye contact.  He denied homicidal or suicidal plans or ideation.  His affect was flat and his mood was pleasant.  His judgment and insight appeared good.  In May 2008, he reported he was never going to pick a companion again and would wait for someone to pick him.  He visited his family, but was glad to get home.  He was alert and oriented, free of homicidal and suicidal ideation, and had clear speech.  He still appeared sober.

In June 2008, the Veteran was afforded a VA examination for PTSD.  He was noted to be a twice divorced Army Vietnam Veteran who was a communications specialist in service.  The Veteran reportedly began drinking alcohol and using substances in service and encountered disciplinary problems both in Vietnam and upon his return to the States.  The examiner reviewed the claims folder and noted multiple psychiatric admissions for alcoholism, drug abuse and homelessness.  The Veteran admitted lifelong problems with alcohol, drugs and homelessness since service.  He last drank in September 2007 before he entered the VA rehabilitation program.  He reported sobriety since that time.  The examiner opined that alcohol abuse was a result of PTSD.  The Veteran described more severe psychiatric symptoms in the past year but not so severe as to disable him.  The examiner felt that the Veteran's overall traumatic exposure was high but the current symptoms were moderate.  He had fair social adjustment and peer relationships.  

Mental status examination reflects no impairment of thought processes or communication.  He denied suicidal ideation but admitted getting annoyed with others without homicidal ideation.  He had adequate ability to maintain minimal personal hygiene.  Orientation was adequate.  There was no significant memory loss.  He did report ritualistic obsessive behavior such as to interfere with nighttime activities.  There was no irrelevant, illogical or obscure speech pattern.  Panic attacks occurred three to four times a year.  He had depression, depressed mood and anxiety.  Impaired impulse control was noted.  He slept well now with the help of mirtazapine as a psychotropic drug to help with depression and sleep.  He had recurrent intrusive recollections and he avoided stimuli which reminder him of Vietnam.  He had restricted affect and was unable to feel love for others.  He had a sense of foreshortened future.  He was irritable, had anger outbursts and hypervigilence.  The diagnosis was PTSD, GAF 50.  The examiner opined that the Veteran demonstrated reduced reliability and needed continuous medication to control his PTSD.  

VA Records dating through August 2008 show that he continued to stay sober and lived in Jesse House, a VA center.  In July 2008, he reported he was volunteering as a little league baseball coach.  He discussed his brother's terminal illness, and reported that he put his employer on alert that he may need to leave soon if his brother dies.  He reported in August that he was having intrusive thoughts.  Issues at that time included prostate cancer, finances and legal difficulties.  

Additional VA treatment records show that he had a GAF of 60 in February 2009 with problems related to housing and economic circumstances.  In May 2009, it was noted that he had stopped living in Jesse House two weeks prior.  He last used drugs in September 2007 and was diagnosed with prostate cancer in August 2008.  He reported he was doing OK but his mood was not too good.  He felt unsettled and lonely but liked it better overall.  He had lived with or around people for many years.  He was sleeping 4 to 5 hours per night.  He had no suicidal ideation and no temper or anger outbursts.  He did get angry at himself at times.  He was going to Alabama this summer to compete in the Golden Age Games in horseshoes, dominos and golf.  Objectively, he was friendly, coherent and had an appropriate varied affect.  The examiner noted he should be continued off mirtazapine as he did not want to take something every night.  He was to have a trial of hydroxyzine as needed for sleep.  

In September 2009, he called VA and stated that his outside world was crumbling.  He had pressured speech.  He quit his job because he needed to rest.  He felt he was doing everything for others and nothing for himself.  In a psychiatric noted, he reported that he was still living on his own.  He was working in the ITP until recently.  He reported that he had drank about three six packs since July when watching sports, but had been sober prior to that since September 2007.  He reported he was not doing well and that he was 'losing his grip or something'.  He stated that he was reacting to things, feeling overwhelmed and lonely.  He stopped volunteer work.  He felt worse since July.  He felt at times it would not matter if he were dead.  He had no overt anger but said it was inside.  He reported moments when he sees through people but denied auditory hallucinations.  He was put on a trial of sertraline but was phobic about taking it.  

The day the Veteran was supposed to check into the PTSD inpatient program in October 2009, he did not show up.  His ITP manager and social worker went to his house unannounced.  The Veteran reported that he had used crack cocaine and been with a prostitute the day before, and was embarrassed to check into the PTSD program under these circumstances.  Clearance was obtained and he checked into the PTSD ward October 5, 2009.  He reported homicidal ideation as to a past employer and girlfriend.  He reported incidents of seeing people only in 2 dimensions.  His GAF was 45.  At the time of his discharge in December 2009, he was still isolative.  His GAF was 48.  

In outpatient follow-up, he discussed his current inability to feel anything.  He was alert and oriented and had good eye contact.  He was free of homicidal and suicidal ideation.  His judgment appeared good and insight was deemed fair.  He appeared to be avoiding difficult situations and subjects.  He was isolating.  The goal was to have increased interaction with others.  

In an October 2009 sworn statement, the Veteran's sister averred that her brother currently calls every six to eight months to let her know he is alive.  Over the past couple of years, he no longer calls on her birthday.  To her knowledge, he has no closer contact with anyone else in her family.

A December 2009 treatment note reflects that the Veteran walked in to see his social worker because he had not seen her in some time.  He noted that he was isolated and wanted to get out of the house.  He went to visit his daughter over Thanksgiving and took care of grandkids for one weekend but on a regular basis never went out.  He was encouraged to attend NA again, as he had been a regular attendee of these meetings before he moved into his apartment.  He reported that the Jesse House manager was a close friend who invites him out often.  The Veteran was encouraged to accept these invitations and to call his friend as soon as he left the office.  Regarding mental status, he was oriented, slightly depressed with congruent affect and no report of homicidal or suicidal plan.  He appeared to be making minimal effort to improve his situation.  He appeared to have the skill set to accomplish his personal goals but had become complacent and procrastinated.  

In January 2010, he reported that he was doing alright but did not see the point in anything.  He did not see the point in living well either.  Discussion was centered on trying to rekindle, repair or engage more in life and find more purpose.  His GAF was 50.  

At his hearing before the undersigned, the Veteran testified that he feels isolated due to PTSD.  He reported that he has depression at home and anxiety out in public.  He described staying home and doing 35 puzzles one after the other.  He reported that he stopped working at Delphi making spark plugs, a job he had done for many years, due to his anger in 2004.  He noted that he did not try to have a relationship with a female anymore as they take too much.  He noted that he used prostitutes now because he did not want emotional contact.  He also reported that when he went to see his family they told him that he was emotionally distant.  He felt he had not been a good father for his adult children because he had not been there for them.  He reported he was lonely.  The attorney argued that the Veteran's symptoms would be appropriately compensated at the 70 percent level.  

At this juncture, the Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Board notes that several GAF scores assigned to the Veteran by both the VA examiners and his mental health treatment providers of 50 and above are not reflective of the severity of the long-term symptoms reported by the Veteran and noted in the examination reports by the VA examiners.  Therefore, the Board assigns these GAF scores less probative value than the symptoms reported in the treatment notes and the VA examination reports.  The GAF scores in the 40's are consistent with the Veteran's level of severity of symptoms that have lasted for years and are consistent with the overall findings.  Parenthetically, the Board notes GAF scores for earlier periods of time, including a GAF of 32 in May 2007, and 15, 30 and 32 in the more remote period beginning in 2001, suggest serious long-term problems with psychological functioning that have persisted despite significant medication, inpatient treatment, outpatient therapy and effort on the Veteran's part.   

The Board finds that the Veteran is entitled to a 70 percent evaluation for PTSD for the periods from November 29, 2007, to January 14, 2008, from March 1, 2008, through October 4, 2009, and from December 1, 2009.  The Board notes that the Veteran, overall, has demonstrated deficiencies in most areas to include irritability, avoidance of crowds, and feeling emotionally detached from the people around him.  This is confirmed throughout the treatment and examination record.  The Board finds the Veteran's testimony credible and notes that he engages in obsessive behavior such as doing 35 puzzles in succession.  Moreover, he feels depressed at home and anxiety-ridden in public.

The Veteran's July 2009 VA outpatient treatment records detail a significant psychiatric disability.  In this regard, the Board notes that the Veteran reported that he had anger and at times homicidal ideation.  He called the VA and demonstrated pressured speech when he felt his world was crumbing.  He reported that he was losing his grip in September 2009.  The Board finds that the records demonstrate an ongoing severe level of disability due to PTSD despite the Veteran's efforts to engage in treatment and behavior modification.  Although he was at times giving the impression of doing better, the Board finds, based on a longitudinal review of the record, this was no more than temporary improvement in the underlying severe PTSD.  The Veteran does attempt to reach out to others despite his severe PTSD; it was noted that he has tried to establish a relationship with his daughter and grandchildren, though this is hard for him.  He had tried to volunteer with Little League.  In combination, the Veteran's symptoms during the periods of the claim in question produced impairment that more nearly approximated deficiencies in most areas than reduced reliability and productivity.

Consideration has been given to assigning a higher evaluation for this period.  However, it has been reported that the Veteran retired several years ago due to his anger, combativeness and his eligibility.  He did continue to participate in volunteer work as he was able.  There is no indication from the record that the Veteran could not due any type of work activity due to PTSD.  In fact, his volunteer work and the act of caring for his grandchildren suggest he does remain capable of some productive activity.  The Veteran is still able to maintain relationships, reaching out to his daughter, her children and his sister, albeit on a limited basis.  Additionally, the evidence discussed above fails to show that the Veteran experienced gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, own occupation or own name.  Therefore, a higher evaluation for this period is not warranted.

The Board acknowledges that the results of the VA examinations and the symptoms described in the mental health treatment notes do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability rating for PTSD for the periods specified above.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there are deficiencies in most areas is sufficient to warrant a 70 percent disability rating for the periods at issue, even though all the specific symptoms listed for a 70 percent rating are not manifested.

The Board has also considered whether the claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's disability picture is contemplated by the rating schedule and the Board accordingly finds referral for extra-schedular evaluation is not warranted.  Thun, id.  

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the record does not show, that his service-connected disability on appeal renders him unemployable; accordingly, a claim for TDIU is not raised by the issue on appeal.


ORDER

The Board having determined that the Veteran's PTSD warrants a 70 percent rating, but not higher, from November 29. 2007, to January 14, 2008; from March 1, 2008, through October 4, 2009; and, from December 1, 2009 the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


